Bussell, Chief Justice,
concurring specially. Since the questions propounded by the Court of Appeals are plainly applicable only to a ease involving over $300, I concur in the judgment that the questions propounded should be answered in the negative; but I do not concur in the language used in the opinion, for this, as written, “limits all eases where the amount involved is less than $300 to review by the appellate division,” for the remainder of the opinion simply refers to cases “where the amount involved is $300 or more.” The Court of Appeals did not ask any question involving the rights of a litigant in the municipal court who may have a claim of less than $300, and the Court of Appeals is not asking for information upon that subject. This court held, in Georgian Co. v. Jones, 154 Ga. 762 (115 S. E. 490), that it would in no case go out of the question propounded by the Court of Appeals to decide a question which might be answered differently *284had a different question been propounded; and I am bound by that decision. If in the opinion of the majority the rule there laid down is unsound, then I must dissent from so much of the opinion as proposes to deprive a litigant whose claim is less than $300 of the right to appeal to either the Court of Appeals or the Supreme Court, as the facts of the case may make either proper, and also deprives him of the right of the writ of certiorari in case he does not appeal to the appellate division of the municipal court. Under the language used in the opinion, the appeal to the appellate division makes its judgment a finality, from which there is no escape by review.of any kind.